          Case 1:19-cr-10080-NMG Document 534 Filed 08/23/19 Page 1 of 6



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

      v.
                                                             Case No. 19-cr-10080
MOSSIMO GIANNULLI and LORI
LOUGHLIN,

              Defendants.



            DEFENDANTS MOSSIMO GIANNULLI AND LORI LOUGHLIN’S
                   PROPOSED FOSTER HEARING QUESTIONS

I.    INTRODUCTORY MATTERS

      •    Has either of you taken any alcohol, drugs, or medications that might impair your
           ability to understand today’s hearing?

      •    Do you have any medical conditions that might impair your ability to understand
           today’s hearing?

      •    Is there anything else that might impair your ability to understand what is happening
           today?

      •    Is your mind clear today?

      •    Mr. Giannulli, are you currently represented in this case by Latham & Watkins LLP;
           Donnelly, Conroy & Gelhaar, LLP; and by Mark Beck?

      •    Ms. Loughlin, are you currently represented in this case by Latham & Watkins LLP
           and by Scheper Kim & Harris LLP?

II.   LATHAM JOINT REPRESENTATION

      •    Do you both understand that the Government intends to try you jointly in this case,
           along with other defendants?

      •    Do you both understand that your joint representation by Latham thus carries inherent
           risks?
           Case 1:19-cr-10080-NMG Document 534 Filed 08/23/19 Page 2 of 6



       •    Latham owes you each a duty of undivided loyalty and confidentiality, but it is
            hypothetically possible that a conflict could develop between the two of you in this
            case. Do you understand that, if such a conflict did develop, this would mean Latham
            could not advise or represent either of you adversely to one another, and would likely
            have to withdraw from representing one or both of you?

       •    Do you also understand that your individual communications with Latham are not
            privileged from one another?

       •    Do you both understand that you each have a right to individual counsel?

       •    Have you each discussed these joint-representation risks, and your right to counsel,
            with your attorneys at Latham?

       •    Mr. Giannulli, have you discussed these joint-representation risks, and your right to
            counsel, with your attorneys at Donnelly Conroy and with Mark Beck?

       •    Ms. Loughlin, have you discussed these joint-representation risks, and your right to
            counsel, with your attorneys at Scheper Kim?

III.   DONNELLY CONROY JOINT REPRESENTATION

       •    Mr. Giannulli, are you aware that Donnelly Conroy represents Davina Isackson, a
            witness for the Government in this case, as well as Peter Jan Sartorio, a defendant in a
            related case, and that Donnelly Conroy represents another party of interest related to
            this case?

       •    Mr. Giannulli, do you also understand that Donnelly Conroy created an “ethical wall”
            between any attorneys and staff working on your matter and any attorneys and staff
            working on the matters of Ms. Isackson, Mr. Sartorio, and related parties?

       •    Do you understand that this means those attorneys and staff are prohibited from
            discussing their work on these matters with one another?

       •    Do you also understand that this means attorneys at Donnelly Conroy may know or
            learn information related to your case that they cannot disclose to you?

       •    If Ms. Isackson, Mr. Sartorio, or another party represented by Donnelly Conroy were
            to testify, Donnelly Conroy would not be able to cross-examine those witnesses. Nor
            would Donnelly Conroy be able to subpoena them. Do you understand that Donnelly
            Conroy’s representation of these other parties can thus limit Donnelly Conroy’s ability
            to represent you?

       •    Mr. Giannulli, have you discussed these risks, and your right to counsel, with your
            attorneys at Donnelly Conroy?



                                                 2
          Case 1:19-cr-10080-NMG Document 534 Filed 08/23/19 Page 3 of 6



      •    Have you also discussed these risks, and your right to counsel, with your attorneys at
           Latham and with Mark Beck?

IV.   CONCURRENT REPRESENTATION

      •    Are you both aware that, until recently, Latham also represented the University of
           Southern California (USC), which is an alleged victim in this case?

      •    Do you both understand that Latham created an “ethical wall” between any attorneys
           and staff working on your matter and any attorneys and staff who worked on USC
           matters, and that this means the attorneys and staff working on your case are prohibited
           from discussing your case or USC’s matters with one another?

      •    Do you understand that this also means any Latham files or documents related to your
           representation and those related to USC’s representation are accessible only to the
           people assigned to those matters?

      •    Do you understand that, while Latham represented USC, attorneys or staff at Latham
           may have learned information that they cannot disclose to you?

V.    WAIVER

      •    I have explained to you both some of the risks related to your joint representation by
           Latham and related to Latham’s former representation of USC, and the risks related to
           Mr. Giannulli’s representation by Donnelly Conroy. Do you both understand these
           risks?

      •    Do you both also understand that there may be other, unforeseen issues that could arise
           from these representations that I have not mentioned today?

      •    Do you have any questions for me?

      •    Do you wish to have a closed, private hearing to discuss these matters with me?

      •    Do you wish to take a break and discuss these matters with one or more of your
           attorneys?

      •    Having considered the risks, do you each still wish to have Latham represent you?

      •    Mr. Giannulli, having considered the risks of Donnelly Conroy’s representation of you,
           do you still wish to have Donnelly Conroy represent you?




                                                3
       Case 1:19-cr-10080-NMG Document 534 Filed 08/23/19 Page 4 of 6



Dated: August 23, 2019                   Respectfully submitted,

                                         /s/ Sean M. Berkowitz
                                         Sean M. Berkowitz (admitted pro hac vice)
                                         LATHAM & WATKINS LLP
                                         330 North Wabash Avenue
                                         Suite 2800
                                         Chicago, IL 60611
                                         Phone: 312.777.7700
                                         Fax: 312.993.9767
                                         sean.berkowitz@lw.com

                                         William J. Trach (BBO #661401)
                                         LATHAM & WATKINS LLP
                                         200 Clarendon Street
                                         Boston, MA 02116
                                         Phone: 617.948.6000
                                         william.trach@lw.com

                                         Perry J. Viscounty (admitted pro hac vice)
                                         LATHAM & WATKINS LLP
                                         650 Town Center Drive
                                         20th Floor
                                         Costa Mesa, CA 92626
                                         Phone: 714.540.1235
                                         perry.viscounty@lw.com

                                         Roman Martinez (admitted pro hac vice)
                                         LATHAM & WATKINS LLP
                                         555 Eleventh Street, NW
                                         Suite 1000
                                         Washington, DC 20004
                                         Phone: 202.637.2200
                                         roman.martinez@lw.com

                                         Counsel for Mossimo Giannulli and Lori
                                         Loughlin




                                     4
Case 1:19-cr-10080-NMG Document 534 Filed 08/23/19 Page 5 of 6



                                  /s/ George W. Vien
                                  George W. Vien (BBO #547411)
                                  Joshua N. Ruby (BBO #679113)
                                  DONNELLY, CONROY & GELHAAR, LLP
                                  260 Franklin Street
                                  Suite 1600
                                  Boston, MA 02110
                                  Phone: 617.720.2880
                                  Fax: 617.720.3554
                                  gwv@dcglaw.com
                                  jnr@dcglaw.com

                                  /s/ Mark E. Beck
                                  Mark E. Beck (admitted pro hac vice)
                                  Mark Beck Law, A Professional Corporation
                                  350 West Colorado Boulevard
                                  Suite 200
                                  Pasadena, CA 91105
                                  Phone: 213.596.7828
                                  mbeck@markbecklaw.com

                                  Counsel for Mossimo Giannulli

                                  /s/ David C. Scheper
                                  David C. Scheper (admitted pro hac vice)
                                  SCHEPER KIM & HARRIS LLP
                                  601 West Fifth Street
                                  12th Floor
                                  Los Angeles, CA 90071
                                  Phone: 213.613.4655
                                  Fax: 213.613.4656
                                  dscheper@scheperkim.com

                                  Counsel for Lori Loughlin




                              5
         Case 1:19-cr-10080-NMG Document 534 Filed 08/23/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I certify that the foregoing document was filed with the Clerk of the United States District

Court for the District of Massachusetts via the CM/ECF system, which will notify all participants

in the case who are registered CM/ECF users; these are identified on the Notice of Electronic

Filing. Paper copies will be sent via first-class mail on August 23, 2019, to those participants

identified as not being registered.


                                                            /s/ Sean M. Berkowitz
                                                            Sean M. Berkowitz
